Citation Nr: 0517434	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a skin condition, including as due to Agent 
Orange exposure.

2.  Entitlement to service connection for impotence due to 
Agent Orange exposure.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for skin discoloration 
secondary to medication.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO.  A hearing was scheduled for April 2005, but the 
veteran failed to appear.  

The issue of service connection for impotence, including as 
due to Agent Orange exposure, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1986 decision, the RO denied service 
connection for a skin disease secondary to Agent Orange 
exposure.  The veteran was notified of his procedural and 
appellate rights by a November 1986 letter, but did not file 
a timely substantive appeal.

2.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for a skin disorder secondary 
to Agent Orange exposure in November 1986 is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  Treatment of the veteran's seborrhea, lichen simplex 
chronicus of the eyelids, rosacea/acne, and hand eczema, 
included the use of medications such as 1% hydrocortisone 
cream, medicated shampoos, topical ketoconazole, oral 
tetracyclines, topical kenalog for the hands, and short 
courses of oral prednisone.  

4.  The competent medical evidence demonstrates that there 
were no adverse effects to the medications used.  


CONCLUSIONS OF LAW

1.  The RO's November 1986 denial of the claim of entitlement 
to service connection for a skin disease due to Agent Orange 
exposure is final; evidence submitted since that denial is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (2004).

2.  The criteria for an award compensation benefits resulting 
from VA medical treatment are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in December 2002, February 2003, March 
2003, and August 2004, as well as by the discussions in the 
October 2003 statement of the case (SOC) and the May 2004 and 
November 2004 supplemental statements of the case (SSOCs).  
By means of these documents, the veteran was told of the 
requirements to reopen his claim and establish entitlement to 
benefits under 38 C.F.R. § 1151, of the reasons for the 
denial of his claims, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claims.  

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. § 1151 is effective September 2, 2004.  
See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be codified at 
38 C.F.R. § 3.361).  While the RO has not given the veteran 
notice of this regulation, the Board finds its consideration 
of that regulation, in the first instance, does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This regulation merely codified the criteria already 
present in the statute, 38 U.S.C.A. § 1151, and the veteran 
was provided with the provisions of 38 U.S.C.A. § 1151, the 
governing statute, in the SSOCs.  The Board also points out 
that the new regulation also includes several provisions 
already contained in the former regulation codifying 38 
U.S.C.A. § 1151-38 C.F.R. § 3.358-of which the veteran also 
has been apprised.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices in 
December 2002, February 2003, and March 2003, prior to the 
May 2003 RO decision on appeal.  Therefore, there are no 
defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in 2003 and 2004, and 
the reports are associated with the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.

Whether New and Material Evidence Has Been Submitted Warrant 
Reopening the Claim of Service Connection for Skin Disease

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed 
after August 29, 2001, and are therefore applicable in this 
case as the veteran's claim to reopen was filed in 2002.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In September 1986, the veteran initiated a claim alleging 
entitlement to service connection for a skin disease 
secondary to Agent Orange exposure.  The RO denied the claim 
in November 1986 on the basis that a skin disease secondary 
to such exposure had not been shown by the evidence.  The 
veteran filed a timely notice of disagreement in December 
1986, and a statement of the case was issued in January 1987.  
However, a substantive appeal was not filed.  Therefore, the 
November 1986 RO decision became final.

At the time of the November 1986 decision, the evidence 
consisted of the veteran's service medical records, post-
service treatment records, and a 1984 VA Agent Orange 
examination report.  

The service medical records are entirely negative for any 
findings of skin disease.  On the 1984 VA examination, the 
examiner noted acneform eruption and possible chloracne.  A 
biopsy was ordered and revealed moderate infiltration 
involving nerve fibers and corium showing edema.  VA records 
dated from 1984 to 1986 reveal ongoing treatment for 
seborrheic dermatitis, acne rosacea, and sebopsoriasis.  

The RO, in the November 1986 decision, denied the claim on 
basis that although the veteran reported exposure to Agent 
Orange in service and that he had skin lesions on his face, 
back, and buttock since 1974, and the examiner diagnosed 
seborrhea and dermatitis, the examiner found no relationship 
between the skin diseases and the veteran's service to 
include exposure to Agent Orange therein.

In October 2002, the veteran filed an application to reopen 
his claim.  Evidence added to the record since the November 
1986 decision consists of duplicate records from 1984 to 
1986, a duplicate of the 1984 VA examination report, VA 
records dated from late 1986 to 1988, and a report of a VA 
examination conducted in April 2004.  

VA records, dated from late 1986 to 1988, reveal ongoing 
treatment for dyshydrotic eczema on hands, atopic dermatitis, 
litchenilus simplex chronicus, hard eczema, and seborrheic 
dermatitis.

In April 2004, the VA examiner determined that the rash 
observed on examination is consistent with eczematous 
dermatitis even though the history of follicular pustules is 
more consistent with recurrent folliculitis.  The examiner 
also found the facial rash consistent with Riehls 
Hypermelanosis.  The examiner ultimately found that the rash 
is not related to Agent Orange exposure.

The Board finds that the evidence presented is not new and 
material.  The evidence of record prior to and after the 
November 1986 decision clearly demonstrated that the veteran 
suffered from various skin disorders.  Since the November 
1986 decision, a medical opinion was added to the record.  
However, that opinion is negative and would not serve to 
substantiate the claim.  Thus, the claim is not reopened.  

Compensation Benefits under 38 U.S.C.A. § 1151 for Skin 
Discoloration

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  The 
provisions of 38 C.F.R. § 3.358 are applied to cases filed 
prior to October 1, 1997.  Here, the veteran raised the issue 
in January 2003.  Therefore, the provisions of 38 C.F.R. 
§ 3.361 will be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the veteran filed his 
claim after October 1997; therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 
115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued. 60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed after the effective date of the amendment thereto.  
Therefore, the 1997 statutory amendment and the implementing 
regulatory revisions, apply.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's own willful misconduct and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The veteran argues that medications used to treat his various 
skin conditions have caused hyperpigmentation.  In connection 
with his claim, a VA examination was conducted in September 
2004.

The examiner noted the various conditions that the veteran 
had been treated for such as seborrhea, lichen simplex 
chronicus of the eyelids, rosacea/acne, and hand eczema.  The 
examiner also listed the medications used, including 1% 
hydrocortisone cream, medicated shampoos, topical 
ketoconazole, oral tetracyclines, topical kenalog for the 
hands, and short courses of oral prednisone.  The examiner 
commented that no adverse effects to the medications were 
reported in the chart.  

On examination, there were no primary lesions and the 
hyperpigmentation seemed consistent with post inflammatory in 
nature.  The inciting agent was unclear, but based on the 
veteran's history of bumps and one inflammatory papule on the 
leg, the examiner felt it was secondary to PIH secondary to 
furunculosis.  The examiner determined that the 
hyperpigmentation on the face could be seen secondarily with 
seborrhea dermatitis or acne/rosacea, and that it is unlikely 
that any of the topicals caused the veteran's 
hyperpigmentation.  The examiner further noted that 
hyperpigmentation is an uncommon, but real potential adverse 
effect seen with some tetracyclines, particularly 
minocycline.  

The veteran's contention that he developed hyperpigmentation 
due to medications used to treat his skin conditions is 
unsupported by the medical evidence which shows that it is 
unlikely that any topicals caused hyperpigmentation.  The 
examiner did note that some tetracyclines can cause 
hyperpigmentation and that the veteran had been treated with 
oral tetracycline, but did note that there had been no 
adverse effects from the medications noted in the charts.  
Therefore, the competent evidence of record does not show 
that the medications used caused the veteran's 
hyperpigmentation.  Further, the veteran has neither 
submitted nor identified any medical evidence or opinion 
showing that his hyperpigmentation resulted from treatment 
rendered by the VA.  The veteran's own opinion, as that of a 
layperson, is not competent evidence.

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.




ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a skin disease secondary to Agent Orange exposure.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for skin discoloration 
secondary to medication is denied.  


REMAND

For the reasons stated below, the evidence is insufficient to 
decide the issue of service connection for impotence with any 
certainty.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the VCAA, a veteran is entitled to a complete VA medical 
examination which includes an opinion whether there is a 
nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, additional development is in 
order.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).  Here, the service records document 
the veteran's service in Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6); 38 C.F.R. § 3.313(a) (2004).  Therefore, it can 
be presumed that the veteran was exposed to herbicides.  

Although impotence is not a disease listed under 38 C.F.R. 
§ 3.309(e), the Board notes that the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Here, on the most recent VA examination of April 
2004, the examiner found that the exact etiology could not be 
pinpointed, but did state that a relationship to Agent Orange 
exposure could not be ruled out.

Further, there is evidence suggesting a psychiatric component 
of the veteran's impotence.  The service medical records 
document ongoing complaints of impotence in 1969 and 1970, as 
well as physicians' suspicions of psychosomatic complaints.  
When examined in April 2003, the VA examiner also pointed to 
a possible psychological component, but did note physical 
problems such as testicular asymmetry.  The examiner 
indicated that a work-up regarding testicular asymmetry had 
not been conducted.  

The adequacy of the examination and the medical opinions 
offered with regard to this claim are essential to the final 
disposition of this claim.  Questions involving the presence 
of disease involves diagnostic skills and is within the realm 
of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Under appropriate circumstances, the duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
the nature and etiology of the veteran's impotence remains 
unclear and medical professionals have indicated the need for 
further exploration of possible causes, the Board finds that 
another examination is in order.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
impotence.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiners should 
offer opinions as to whether the 
veteran's impotence is due to his 
service, including exposure to 
herbicides, or any psychiatric disorder.  
The examination reports should reflect 
review of pertinent material in the 
claims folder.  The examiners should 
integrate the previous findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's impotence.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

2.  The AMC should readjudicate the 
claim of entitlement to service 
connection for impotence, to include as 
due to herbicide exposure.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


